DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 1/22/2021 have been received and acknowledge. Claims 9-10 and 19-20 have been cancelled. Claims 1 and 11 have been amended. Claims 1-8 and 11-18 are pending in the application.
Applicants’ remark has been considered, but it is not persuasive to status of the amended claims 1 and 11 when there is no mark to show the changes in the amended claims in a formal amendment response by the applicant according to MPEP 714 which address the corresponding of the “status identifiers” and “Markings to show the changes” below:
 (A) Status Identifiers: The current status of all of the claims in the application, including any previously canceled or withdrawn claims, must be given. Status is indicated in a parenthetical expression following the claim number by one of the following status identifiers: (original), (currently amended), (previously presented), (canceled), (withdrawn), (new), or (not entered). The status identifier (withdrawn – currently amended) is also acceptable for a withdrawn claim that is being currently amended. See paragraph (E) below for acceptable alternative status identifiers.

(B) Markings to Show the Changes: All claims being currently amended must be presented with markings to indicate the changes that have been made relative to the immediate prior version. The changes in any amended claim must be shown by strike-through (for deleted matter) or underlining (for added matter) with 2 exceptions: (1) for deletion of five or fewer consecutive characters, double brackets may be used (e.g., [[eroor]]); (2) if strike-through cannot be easily 
Any claims added by amendment must be indicated as "new" and the text of the claim must not be underlined.
 	Therefore, the underlining must be provided in the formal amended claims.
3. 	In addition, the claim 11 is not overcome 35 U.S.C. 101 rejection as indicated in the interview summary on 1/19/2021 when missing physical device to functioning the operation
for performing the method steps. To avoid lack operative, the current amended claim 11 can add, for example: A method for visualizing and measuring software assets by a software business management system, wherein the method comprises the method steps of:”

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  the current amended claims 1 and 11 are missing markings to indicate the changes in the amended claims (underlining the text added) as required by MPEP 714 (see section 2 above).  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



 	Dependent claims 12-18 are rejected based on the rejection of the base claim 11.
Allowable Subject Matter
Claims 1 and 11 would be allowable if rewritten or amended to overcome the objections and the rejection(s) under 35 U.S.C. 101 (claim 11), set forth in this Office action when applicants filing a formal amendment response to this final office action to request for consideration to exam the claimed invention in appropriate patent law. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271.  The examiner can normally be reached on MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN BUI/Primary Examiner, Art Unit 2865